
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3393
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 29, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Improper Payments Information
		  Act of 2002 (31
		  U.S.C. 3321 note) in order to prevent the loss of billions in
		  taxpayer dollars.
	
	
		1.Short titleThis Act may be cited as the
			 Improper Payments Elimination and
			 Recovery Act of 2010.
		2.Improper Payments
			 Elimination and Recovery
			(a)Susceptible
			 programs and activitiesSection 2 of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) is amended by
			 striking subsection (a) and inserting the following:
				
					(a)Identification
				of susceptible programs and activities
						(1)In
				generalThe head of each agency shall, in accordance with
				guidance prescribed by the Director of the Office of Management and Budget,
				periodically review all programs and activities that the relevant agency head
				administers and identify all programs and activities that may be susceptible to
				significant improper payments.
						(2)FrequencyReviews
				under paragraph (1) shall be performed for each program and activity that the
				relevant agency head administers during the year after which the
				Improper Payments Elimination and Recovery
				Act of 2010 is enacted and at least once every 3 fiscal years
				thereafter. For those agencies already performing a risk assessment every 3
				years, agencies may apply to the Director of the Office of Management and
				Budget for a waiver from the requirement of the preceding sentence and continue
				their 3-year risk assessment cycle.
						(3)Risk
				assessments
							(A)DefinitionIn
				this subsection the term significant means—
								(i)except as provided
				under clause (ii), that improper payments in the program or activity in the
				preceding fiscal year may have exceeded—
									(I)$10,000,000 of all
				program or activity payments made during that fiscal year reported and 2.5
				percent of program outlays; or
									(II)$100,000,000;
				and
									(ii)with respect to
				fiscal years following September 30th of a fiscal year beginning before fiscal
				year 2013 as determined by the Office of Management and Budget, that improper
				payments in the program or activity in the preceding fiscal year may have
				exceeded—
									(I)$10,000,000 of all
				program or activity payments made during that fiscal year reported and 1.5
				percent of program outlays; or
									(II)$100,000,000.
									(B)ScopeIn
				conducting the reviews under paragraph (1), the head of each agency shall take
				into account those risk factors that are likely to contribute to a
				susceptibility to significant improper payments, such as—
								(i)whether the
				program or activity reviewed is new to the agency;
								(ii)the complexity of
				the program or activity reviewed;
								(iii)the volume of
				payments made through the program or activity reviewed;
								(iv)whether payments
				or payment eligibility decisions are made outside of the agency, such as by a
				State or local government;
								(v)recent major
				changes in program funding, authorities, practices, or procedures;
								(vi)the level,
				experience, and quality of training for personnel responsible for making
				program eligibility determinations or certifying that payments are accurate;
				and
								(vii)significant
				deficiencies in the audit report of the agency or other relevant management
				findings that might hinder accurate payment
				certification.
								.
			(b)Estimation of
			 improper paymentsSection 2 of the Improper Payments Information
			 Act of 2002 (31
			 U.S.C. 3321 note) is amended by striking subsection (b) and
			 inserting the following:
				
					(b)Estimation of
				improper paymentsWith respect to each program and activity
				identified under subsection (a), the head of the relevant agency shall—
						(1)produce a
				statistically valid estimate, or an estimate that is otherwise appropriate
				using a methodology approved by the Director of the Office of Management and
				Budget, of the improper payments made by each program and activity; and
						(2)include those
				estimates in the accompanying materials to the annual financial statement of
				the agency required under
				section
				3515 of title 31, United States Code, or similar provision of
				law and applicable guidance of the Office of Management and
				Budget.
						.
			(c)Reports on
			 actions to reduce improper paymentsSection 2 of the Improper
			 Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by
			 striking subsection (c) and inserting the following:
				
					(c)Reports on
				actions to reduce improper paymentsWith respect to any program
				or activity of an agency with estimated improper payments under subsection (b),
				the head of the agency shall provide with the estimate under subsection (b) a
				report on what actions the agency is taking to reduce improper payments,
				including—
						(1)a description of
				the causes of the improper payments, actions planned or taken to correct those
				causes, and the planned or actual completion date of the actions taken to
				address those causes;
						(2)in order to reduce
				improper payments to a level below which further expenditures to reduce
				improper payments would cost more than the amount such expenditures would save
				in prevented or recovered improper payments, a statement of whether the agency
				has what is needed with respect to—
							(A)internal
				controls;
							(B)human capital;
				and
							(C)information
				systems and other infrastructure;
							(3)if the agency does
				not have sufficient resources to establish and maintain effective internal
				controls under paragraph (2)(A), a description of the resources the agency has
				requested in its budget submission to establish and maintain such internal
				controls;
						(4)program-specific
				and activity-specific improper payments reduction targets that have been
				approved by the Director of the Office of Management and Budget; and
						(5)a description of
				the steps the agency has taken to ensure that agency managers, programs, and,
				where appropriate, States and localities are held accountable through annual
				performance appraisal criteria for—
							(A)meeting applicable
				improper payments reduction targets; and
							(B)establishing and
				maintaining sufficient internal controls, including an appropriate control
				environment, that effectively—
								(i)prevent improper
				payments from being made; and
								(ii)promptly detect
				and recover improper payments that are
				made.
								.
			(d)Reports on
			 Actions to recover improper paymentsSection 2 of the Improper
			 Payments Information Act of 2002 (31 U.S.C. 3321 note) is
			 amended—
				(1)by striking
			 subsection (e);
				(2)by redesignating
			 subsections (d) and (f) as subsections (f) and (g), respectively; and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Reports on
				Actions To recovery Improper PaymentsWith respect to any
				improper payments identified in recovery audits conducted under section 2(h) of
				the Improper Payments Elimination and Recovery Act of 2010 (31 U.S.C. 3321
				note), the head of the agency shall provide with the estimate under subsection
				(b) a report on all actions the agency is taking to recover improper payments,
				including—
							(1)a discussion of
				the methods used by the agency to recover overpayments;
							(2)the amounts
				recovered, outstanding, and determined to not be collectable, including the
				percent such amounts represent of the total overpayments of the agency;
							(3)if a determination
				has been made that certain overpayments are not collectable, a justification of
				that determination;
							(4)an aging schedule
				of the amounts outstanding;
							(5)a summary of how
				recovered amounts have been disposed of;
							(6)a discussion of
				any conditions giving rise to improper payments and how those conditions are
				being resolved; and
							(7)if the agency has
				determined under section 2(h) of the Improper Payments Elimination and Recovery
				Act of 2010 (31
				U.S.C. 3321 note) that performing recovery audits for any
				applicable program or activity is not cost effective, a justification for that
				determination.
							(e)Governmentwide
				reporting of improper payments and actions to recover improper
				payments
							(1)ReportEach
				fiscal year the Director of the Office of Management and Budget shall submit a
				report with respect to the preceding fiscal year on actions agencies have taken
				to report information regarding improper payments and actions to recover
				improper overpayments to—
								(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate; and
								(B)the Committee on
				Oversight and Government Reform of the House of Representatives.
								(2)ContentsEach
				report under this subsection shall include—
								(A)a summary of the
				reports of each agency on improper payments and recovery actions submitted
				under this section;
								(B)an identification
				of the compliance status of each agency to which this Act applies;
								(C)governmentwide
				improper payment reduction targets; and
								(D)a discussion of
				progress made towards meeting governmentwide improper payment reduction
				targets.
								.
				(e)DefinitionsSection
			 2 of the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note) is amended by striking subsections (f) (as redesignated by this section)
			 and inserting the following:
				
					(f)DefinitionsIn
				this section:
						(1)AgencyThe
				term agency means an executive agency, as that term is defined in
				section
				102 of title 31, United States Code.
						(2)Improper
				paymentThe term improper payment—
							(A)means any payment
				that should not have been made or that was made in an incorrect amount
				(including overpayments and underpayments) under statutory, contractual,
				administrative, or other legally applicable requirements; and
							(B)includes any
				payment to an ineligible recipient, any payment for an ineligible good or
				service, any duplicate payment, any payment for a good or service not received
				(except for such payments where authorized by law), and any payment that does
				not account for credit for applicable discounts.
							(3)PaymentThe
				term payment means any transfer or commitment for future transfer
				of Federal funds such as cash, securities, loans, loan guarantees, and
				insurance subsidies to any non-Federal person or entity, that is made by a
				Federal agency, a Federal contractor, a Federal grantee, or a governmental or
				other organization administering a Federal program or activity.
						(4)Payment for an
				ineligible good or serviceThe term payment for an
				ineligible good or service shall include a payment for any good or
				service that is rejected under any provision of any contract, grant, lease,
				cooperative agreement, or any other funding
				mechanism.
						.
			(f)Guidance by the
			 Office of Management and BudgetSection 2 of the Improper
			 Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by
			 striking subsection (g) (as redesignated by this section) and inserting the
			 following:
				
					(g)Guidance by the
				office of management and Budget
						(1)In
				generalNot later than 6 months after the date of enactment of
				the Improper Payments Elimination and Recovery Act of 2010, the Director of the
				Office of Management and Budget shall prescribe guidance for agencies to
				implement the requirements of this section. The guidance shall not include any
				exemptions to such requirements not specifically authorized by this
				section.
						(2)ContentsThe
				guidance under paragraph (1) shall prescribe—
							(A)the form of the
				reports on actions to reduce improper payments, recovery actions, and
				governmentwide reporting; and
							(B)strategies for
				addressing risks and establishing appropriate prepayment and postpayment
				internal
				controls.
							.
			(g)Determinations
			 of agency readiness for opinion on internal controlNot later than 1 year after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall develop—
				(1)specific criteria
			 as to when an agency should initially be required to obtain an opinion on
			 internal control over financial reporting; and
				(2)criteria for an
			 agency that has demonstrated a stabilized, effective system of internal control
			 over financial reporting, whereby the agency would qualify for a multiyear
			 cycle for obtaining an audit opinion on internal control over financial
			 reporting, rather than an annual cycle.
				(h)Recovery
			 audits
				(1)DefinitionIn
			 this subsection, the term agency has the meaning given under
			 section 2(f) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note) as redesignated by this Act.
				(2)In
			 general
					(A)Conduct of
			 auditsExcept as provided under paragraph (4) and if not
			 prohibited under any other provision of law, the head of each agency shall
			 conduct recovery audits with respect to each program and activity of the agency
			 that expends $1,000,000 or more annually if conducting such audits would be
			 cost-effective.
					(B)ProceduresIn
			 conducting recovery audits under this subsection, the head of an agency—
						(i)shall give
			 priority to the most recent payments and to payments made in any program or
			 programs identified as susceptible to significant improper payments under
			 section 2(a) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note);
						(ii)shall implement
			 this subsection in a manner designed to ensure the greatest financial benefit
			 to the Government; and
						(iii)may conduct
			 recovery audits directly, by using other departments and agencies of the United
			 States, or by procuring performance of recovery audits by private sector
			 sources by contract (subject to the availability of appropriations), or by any
			 combination thereof.
						(C)Recovery audit
			 contractsWith respect to recovery audits procured by an agency
			 by contract—
						(i)subject to
			 subparagraph (B)(iii), and except to the extent such actions are outside the
			 agency’s authority, as defined by section 605(a) of the Contract Disputes Act
			 of 1978 (41 U.S.C.
			 605(a)), the head of the agency may authorize the contractor to
			 notify entities (including persons) of potential overpayments made to such
			 entities, respond to questions concerning potential overpayments, and take
			 other administrative actions with respect to overpayment claims made or to be
			 made by the agency; and
						(ii)such contractor
			 shall have no authority to make final determinations relating to whether any
			 overpayment occurred and whether to compromise, settle, or terminate
			 overpayment claims.
						(D)Contract terms
			 and conditionsThe agency shall include in each contract for
			 procurement of performance of a recovery audit a requirement that the
			 contractor shall—
						(i)provide to the
			 agency periodic reports on conditions giving rise to overpayments identified by
			 the contractor and any recommendations on how to mitigate such conditions;
			 and
						(ii)notify the agency
			 of any overpayments identified by the contractor pertaining to the agency or to
			 any other agency or agencies that are beyond the scope of the contract.
						(E)Agency action
			 following notificationAn agency shall take prompt and
			 appropriate action in response to a report or notification by a contractor
			 under subparagraph (D)(ii), to collect overpayments and shall forward to other
			 agencies any information that applies to such agencies.
					(3)Disposition of
			 amounts recovered
					(A)In
			 generalAmounts collected by agencies each fiscal year through
			 recovery audits conducted under this subsection shall be treated in accordance
			 with this paragraph. The agency head shall determine the distribution of
			 collected amounts, less amounts needed to fulfill the purposes of
			 section
			 3562(a) of title 31, United States Code, in accordance with
			 subparagraphs (B), (C), and (D).
					(B)Use for
			 financial management improvement programNot more than 25 percent
			 of the amounts collected by an agency through recovery audits—
						(i)shall be available
			 to the head of the agency to carry out the financial management improvement
			 program of the agency under paragraph (4);
						(ii)may
			 be credited, if applicable, for that purpose by the head of an agency to any
			 agency appropriations and funds that are available for obligation at the time
			 of collection; and
						(iii)shall be used to
			 supplement and not supplant any other amounts available for that purpose and
			 shall remain available until expended.
						(C)Use for original
			 purposeNot more than 25 percent of the amounts collected by an
			 agency—
						(i)shall be credited
			 to the appropriation or fund, if any, available for obligation at the time of
			 collection for the same general purposes as the appropriation or fund from
			 which the overpayment was made;
						(ii)shall remain
			 available for the same period and purposes as the appropriation or fund to
			 which credited; and
						(iii)if the appropriation from which the
			 overpayment was made has expired, shall be newly available for the same time
			 period as the funds were originally available for obligation, except that any
			 amounts that are recovered more than five fiscal years from the last fiscal
			 year in which the funds were available for obligation shall be deposited in the
			 Treasury as miscellaneous receipts, except that in the case of recoveries of
			 overpayments that are made from trust or special fund accounts, such amounts
			 shall revert to those accounts.
						(D)Use for
			 inspector general activitiesNot more than 5 percent of the
			 amounts collected by an agency shall be available to the Inspector General of
			 that agency—
						(i)for—
							(I)the Inspector
			 General to carry out this Act; or
							(II)any other
			 activities of the Inspector General relating to investigating improper payments
			 or auditing internal controls associated with payments; and
							(ii)shall remain
			 available for the same period and purposes as the appropriation or fund to
			 which credited.
						(E)RemainderAmounts collected that are not applied in
			 accordance with subparagraph (A), (B), (C), or (D) shall be deposited in the
			 Treasury as miscellaneous receipts, except that in the case of recoveries of
			 overpayments that are made from trust or special fund accounts, such amounts
			 shall revert to those accounts.
					(F)Discretionary
			 amountsThis paragraph shall
			 apply only to recoveries of overpayments that are made from discretionary
			 appropriations (as that term is defined by paragraph 7 of section 250 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985) and shall not apply
			 to recoveries of overpayments that are made from discretionary amounts that
			 were appropriated prior to enactment of this Act.
					(G)ApplicationThis
			 paragraph shall not apply to recoveries of overpayments if the appropriation
			 from which the overpayment was made has not expired.
					(4)Financial
			 management improvement program
					(A)RequirementThe
			 head of each agency shall conduct a financial management improvement program,
			 consistent with rules prescribed by the Director of the Office of Management
			 and Budget.
					(B)Program
			 featuresIn conducting the program, the head of the
			 agency—
						(i)shall, as the
			 first priority of the program, address problems that contribute directly to
			 agency improper payments; and
						(ii)may
			 seek to reduce errors and waste in other agency programs and operations.
						(5)Privacy
			 protectionsAny
			 nongovernmental entity that, in the course of recovery auditing or recovery
			 activity under this subsection, obtains information that identifies an
			 individual or with respect to which there is a reasonable basis to believe that
			 the information can be used to identify an individual, may not disclose the
			 information for any purpose other than such recovery auditing or recovery
			 activity and governmental oversight of such activity, unless disclosure for
			 that other purpose is authorized by the individual to the executive agency that
			 contracted for the performance of the recovery auditing or recovery
			 activity.
				(6)Other recovery
			 audit requirements
					(A)In
			 general(i)Except as provided in
			 clause (ii), subchapter VI of
			 chapter 35 of title 31,
			 United States Code, is repealed.
						(ii)Section 3562(a) of title 31, United
			 States Code, shall continue in effect, except that references in such section
			 3562(a) to programs carried out under section 3561 of such title, shall be
			 interpreted to mean programs carried out under section 2(h) of this Act.
						(B)Technical and
			 conforming amendments
						(i)Table of
			 sectionsThe table of sections for
			 chapter 35 of title 31,
			 United States Code, is amended by striking the matter relating to subchapter
			 VI.
						(ii)DefinitionSection 3501 of
			 title 31, United States Code, is amended by striking and subchapter VI
			 of this title.
						(iii)Homeland
			 security grantsSection 2022(a)(6) of the Homeland Security Act
			 of 2002 (6 U.S.C.
			 612(a)(6)) is amended by striking (as that term is
			 defined by the Director of the Office of Management and Budget under
			 section
			 3561 of title 31, United States Code) and inserting
			 under section 2(h) of the Improper Payments Elimination and Recovery Act
			 of 2010 (31 U.S.C.
			 3321 note).
						(7)Rule of
			 constructionExcept as provided under paragraph (5), nothing in
			 this section shall be construed as terminating or in any way limiting
			 authorities that are otherwise available to agencies under existing provisions
			 of law to recover improper payments and use recovered amounts.
				(i)Report on
			 recovery auditingNot later than 2 years after the date of the
			 enactment of this Act, the Chief Financial Officers Council established under
			 section 302 of the Chief Financial Officers Act of 1990 (31 U.S.C. 901 note),
			 in consultation with the Council of Inspectors General on Integrity and
			 Efficiency established under section 7 of the Inspector General Reform Act of
			 2009 (Public
			 Law 110–409) and recovery audit experts, shall conduct a study
			 of—
				(1)the implementation
			 of subsection (h);
				(2)the costs and
			 benefits of agency recovery audit activities, including those under subsection
			 (h), and including the effectiveness of using the services of—
					(A)private
			 contractors;
					(B)agency
			 employees;
					(C)cross-servicing
			 from other agencies; or
					(D)any combination of
			 the provision of services described under subparagraphs (A) through (C);
			 and
					(3)submit a report on
			 the results of the study to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives; and
					(C)the Comptroller
			 General.
					3.Compliance
			(a)DefinitionsIn
			 this section:
				(1)AgencyThe
			 term agency has the meaning given under section 2(f) of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) as
			 redesignated by this Act.
				(2)Annual financial
			 statementThe term annual financial statement means
			 the annual financial statement required under
			 section
			 3515 of title 31, United States Code, or similar provision of
			 law.
				(3)ComplianceThe
			 term compliance means that the agency—
					(A)has published an
			 annual financial statement for the most recent fiscal year and posted that
			 report and any accompanying materials required under guidance of the Office of
			 Management and Budget on the agency website;
					(B)if required, has
			 conducted a program specific risk assessment for each program or activity that
			 conforms with section 2(a) the Improper Payments Information Act of 2002
			 (31 U.S.C.
			 3321 note); and
					(C)if required,
			 publishes improper payments estimates for all programs and activities
			 identified under section 2(b) of the Improper Payments Information Act of 2002
			 (31 U.S.C.
			 3321 note) in the accompanying materials to the annual
			 financial statement;
					(D)publishes
			 programmatic corrective action plans prepared under section 2(c) of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) that the
			 agency may have in the accompanying materials to the annual financial
			 statement;
					(E)publishes improper
			 payments reduction targets established under section 2(c) of the Improper
			 Payments Information Act of 2002 (31 U.S.C. 3321 note) that the
			 agency may have in the accompanying materials to the annual financial statement
			 for each program assessed to be at risk, and is meeting such targets;
			 and
					(F)has reported an
			 improper payment rate of less than 10 percent for each program and activity for
			 which an estimate was published under section 2(b) of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note).
					(b)Annual
			 compliance report by Inspectors General of AgenciesEach fiscal
			 year, the Inspector General of each agency shall determine whether the agency
			 is in compliance and submit a report on that determination to—
				(1)the head of the
			 agency;
				(2)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(3)the Committee on
			 Oversight and Governmental Reform of the House of Representatives; and
				(4)the Comptroller
			 General.
				(c)Remediation
				(1)Noncompliance
					(A)In
			 generalIf an agency is determined by the Inspector General of
			 that agency not to be in compliance under subsection (b) in a fiscal year, the
			 head of the agency shall submit a plan to Congress describing the actions that
			 the agency will take to come into compliance.
					(B)PlanThe
			 plan described under subparagraph (A) shall include—
						(i)measurable
			 milestones to be accomplished in order to achieve compliance for each program
			 or activity;
						(ii)the
			 designation of a senior agency official who shall be accountable for the
			 progress of the agency in coming into compliance for each program or activity;
			 and
						(iii)the
			 establishment of an accountability mechanism, such as a performance agreement,
			 with appropriate incentives and consequences tied to the success of the
			 official designated under clause (ii) in leading the efforts of the agency to
			 come into compliance for each program and activity.
						(2)Noncompliance
			 for 2 fiscal years
					(A)In
			 generalIf an agency is determined by the Inspector General of
			 that agency not to be in compliance under subsection (b) for 2 consecutive
			 fiscal years for the same program or activity, and the Director of the Office
			 of Management and Budget determines that additional funding would help the
			 agency come into compliance, the head of the agency shall obligate additional
			 funding, in an amount determined by the Director, to intensified compliance
			 efforts.
					(B)FundingIn
			 providing additional funding described under subparagraph (A), the head of an
			 agency shall use any reprogramming or transfer authority available to the
			 agency. If after exercising that reprogramming or transfer authority additional
			 funding is necessary to obligate the full level of funding determined by the
			 Director of the Office of Management and Budget under subparagraph (A), the
			 agency shall submit a request to Congress for additional reprogramming or
			 transfer authority.
					(3)Reauthorization
			 and statutory proposalsIf an agency is determined by the
			 Inspector General of that agency not to be in compliance under subsection (b)
			 for more than 3 consecutive fiscal years for the same program or activity, the
			 head of the agency shall, not later than 30 days after such determination,
			 submit to Congress—
					(A)reauthorization
			 proposals for each program or activity that has not been in compliance for 3 or
			 more consecutive fiscal years; or
					(B)proposed statutory
			 changes necessary to bring the program or activity into compliance.
					(d)Compliance
			 enforcement pilot programs
				(1)In
			 generalThe Director of the Office of Management and Budget may
			 establish 1 or more pilot programs which shall test potential accountability
			 mechanisms with appropriate incentives and consequences tied to success in
			 ensuring compliance with this Act and eliminating improper payments.
				(2)ReportNot
			 later than 5 years after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall submit a report to Congress on the
			 findings associated with any pilot programs conducted under paragraph (1). The
			 report shall include any legislative or other recommendations that the Director
			 determines necessary.
				(e)Report on Chief
			 Financial Officers Act of 1990Not later than 1 year after the
			 date of the enactment of this Act, the Chief Financial Officers Council
			 established under section 302 of the Chief Financial Officers Act of 1990
			 (31 U.S.C.
			 901 note) and the Council of Inspectors General on Integrity
			 and Efficiency established under section 7 of the Inspector General Reform Act
			 of 2009 (Public Law 110–409), in consultation
			 with a broad cross-section of experts and stakeholders in Government accounting
			 and financial management shall—
				(1)jointly examine
			 the lessons learned during the first 20 years of implementing the Chief
			 Financial Officers Act of 1990 (31 U.S.C. 901) and identify reforms
			 or improvements, if any, to the legislative and regulatory compliance framework
			 for Federal financial management that will optimize Federal agency efforts
			 to—
					(A)publish relevant,
			 timely, and reliable reports on Government finances; and
					(B)implement internal
			 controls that mitigate the risk for fraud, waste, and error in Government
			 programs; and
					(2)jointly submit a
			 report on the results of the examination to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives; and
					(C)the Comptroller
			 General.
					
	
		
			Passed the House of
			 Representatives April 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
